Citation Nr: 1550468	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a lumbar spine disability prior to January 25, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in a March 2014 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine to 20 percent, effective January 25, 2014.

In his May 2014 substantive appeal, the Veteran limited his appeal to the two issues identified on the title page.

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the issues in the March 2014 statement of the case.  Because the evidence is not pertinent and does not have a bearing on the issues on appeal, a remand to the RO for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).


FINDINGS OF FACT

1.  Prior to January 25, 2014,  the Veteran's service-connected lumbar spine disability has been productive of painful motion; the following has not been shown: flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome; or objective neurologic abnormalities.

2.  Since January 25, 2014, the Veteran's service-connected lumbar spine disability manifested forward flexion to 30 degrees, with objective evidence of pain beginning at 20 degrees.  Ankylosis or objective neurologic abnormalities has not been shown.

3.  Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no higher, prior to January 25, 2014, and a 40 percent disability rating, but no higher, thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Rating Claim

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Because the Veteran is challenging the initially assigned disability rating, the claim has been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  

The Veteran's lumbar spine disability is evaluated as noncompensable prior to January 25, 2014, and as 20 percent disabling thereafter under Diagnostic Code 5242 for "degenerative arthritis of the spine."  38 C.F.R. § 4.71a.
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Facts

By way of background, service treatment records and post-service VA treatment records show complaints and treatment for back pain.  

The Veteran was afforded a VA back examination April 2010 when he filed for service connection.  The Veteran reported that he was involved in a moving vehicle accident while in service and had experienced back pain since that time.  Daily, moderate, constant and sharp pinching pain in the lumbar region was noted.  The Veteran also reported stiffness and spasms.  Flare-ups were not noted.  The Veteran stated that he was able to walk 1/4 of a mile.   

Upon examination, the Veteran forward flexion of the thoracolumbar spine was to 90 degrees.  His extension was to 30 degrees.  His left and right lateral rotations were to 30 degrees each and his left and right lateral flexions were to 30 degrees each.  Pain was not reported for any movement.  Repeat motion did not cause additional loss of motion or pain.  An inspection of the Veteran's spine revealed a normal head position, posture and symmetry.  His gait was also normal.  Urinary urgency was reported.  No incapacitating episodes were noted.  The Veteran did not use an assistant device or aid.  A review of a May 2009 x-ray showed no acute fracture or spondylolisthesis of the lumbar spine.  No ankylosis was found.   The Veteran was diagnosed with arthritis of the lumbar spine.  

The Veteran underwent a VA back examination in January 2014.  The Veteran reported falling in service and feeling pain in his back since that time.  He noted taking medication for pain.  Flare-ups which occurred 2-4 times a week were reported.  The Veteran stated that he would lie in bed and do stretching exercises, which sometimes helped the pain.  

Upon examination, the Veteran forward flexion of the thoracolumbar spine was to 45 degrees.  Pain began at 20 degrees.  His extension was to 20 degrees.  Pain began at 10 degrees.  His left and right lateral rotations were to 25 degrees each.  Pain began at 15 degrees.  His left lateral flexion was to 15 degrees.  Pain began at 10 degrees.  His right lateral flexion was to 10 degrees.  Pain began at 5 degrees.  The examiner noted that repeat motion was not performed, ostensibly due to an inability to perform maneuver.  Functional loss and/or functional impairment was reported as less movement than normal, pain on movement, deformity, lack of endurance and chronic pain.  The examiner noted that heavy narcotic usage had rendered the Veteran deconditioned, as well as having a lack of motivation.  

Localized tenderness or pain on palpation was noted.  Muscle spasms, guarding and muscle atrophy were also noted.  No radicular pain or signs or symptoms of radiculopathy were noted.  A mild decrease in muscle in the upper and lower left leg was noted.  No ankylosis was found.  Neurological abnormalities or IVDS or incapacitating episodes were not found.  It was noted that the Veteran occasionally used a cane.  

Analysis-General Formula Prior to January 25, 2014

Upon review of the record for this period on appeal and after resolving reasonable doubt in the Veteran's favor, the Board finds that a higher 10 percent initial evaluation is warranted for the Veteran's service-connected lumbar spine disability based on painful motion.

The April 2010 VA examination report contained normal range of motion findings and indicated that there was no muscle spasm.  The results of the range of motion testing reflect the Veteran had limitation of motion of the lumbar spine which is more associated with a noncompensable rating.  The examiner noted that there was normal head position, posture and symmetry and the Veteran's gait was normal.  Therefore, a compensable rating based on the objective measurements of range of motion is not warranted.

However, the Veteran credibly reported complaints of pain during his active service period and his post-service treatment records include treatment for low back pain.  In addition, the Veteran reported experiencing constant, moderate lumbar pain at his April 2010 VA examination.  The Veteran is competent to testify to pain on motion and the Board finds that his assertions are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA examiner noted the complaints of pain and did not appear to dispute the symptom.

As noted above, VA regulations provide that painful motion should be afforded at least the minimal compensable rating for the body part in question.  38 C.F.R. § 4.59.  As such, a 10 percent rating is therefore warranted for the Veteran's lumbar spine disability under this provision based on painful motion prior to January 25, 2014.

Although a 10 percent initial rating is warranted, an even higher rating is not warranted under the General Rating Formula for the reasons detailed above.  Additionally, a higher rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  While the April 2010 VA examination report reflects that the Veteran reported urinary urgency, the examiner noted that there were no incapacitating episodes based on the Veteran's condition.  The Veteran does not claim and the evidence of record does not show that the Veteran suffered from incapacitating episodes due to intervertebral disc syndrome involving the thoracolumbar spine which required bed rest prescribed by a physician and treatment by a physician.  

Analysis-General Formula Since January 25, 2014

In considering the evidence of record, including the Veteran's assertions, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating, but not higher, for this period on appeal.  As noted above, in order to be eligible for a 40 percent disability rating, the evidence must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Although his forward flexion of the thoracolumbar spine was not clinically demonstrated to be 30 degrees or less, as required for a 40 percent rating, objective evidence of pain was noted at 20 degrees.  Consequently, with consideration of the degree of functional limitation caused by pain, the Board concludes the symptoms associated with the disability are more nearly compatible with that required for a 40 percent rating.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Resolving reasonable doubt in favor of the Veteran, a 40 percent rating is assigned for this period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Notably, this increase in disability was not factually ascertainable until the VA examination reflecting such level of impairment.  Prior to that date (i.e., during the earlier rating period), flexion limited to 20 degrees due to painful motion was not sufficiently evident.

Although a higher rating is warranted for this period, the evidence shows that the Veteran's thoracolumbar spine is not ankylosed as the Veteran retains motion and the VA examiner expressly found no ankylosis.  Therefore, a rating in excess of 40 percent is not warranted.  Furthermore, similar to the earlier rating period, incapacitating episodes due to IVDS have not been shown.

Other Considerations

For the entire appeal period, a separate rating for radiculopathy or neurological abnormalities is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1).  The April 2010 VA examination report shows no indication of objective evidence of radiculopathy, and although the January 2014 examination report shows that the Veteran has a mild decrease in muscle in his upper and lower left leg, the examiner indicated that there was no radicular pain reported and no indication of any severity of radiculopathy in either the right or left side.  Thus, no associated neurologic abnormalities have been shown by the evidence such as to warrant a separate rating under Note 1.

The evidence shows that the Veteran's service-connected lumbar spine disability results in symptoms of pain, limited motion, and disturbance of locomotion, to include the use of an assistive device.  The Board finds that the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected lumbar spine disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


II. Service Connection Claim

The Veteran seeks service connection for tinnitus.  He asserts that he has constant ringing and squealing in his ears.  He contends that his claimed tinnitus is due to a rifle firing near his head while he was inspecting it during service.  He also states that noise from machine guns, power generators and truck engines contributed to his claimed tinnitus.  He noted that ear protection was not worn.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's service treatment records do not show complaints of or treatment for tinnitus during his active service.  His DD-214 reflects that he served as a radio mechanic.   

The Veteran was afforded a VA audiological examination in April 2010.  The Veteran reported that while working as a communications specialist during service, he was exposed to the phone system, equipment rooms and power generators.  After service, the Veteran worked in the computer systems field and denied recreational noise exposure.  

Upon examination, constant, bilateral tinnitus was noted.  It was reported that it was severe since 1967.  Bilateral subjective tinnitus was diagnosed.  The examiner noted that since no hearing loss was incurred as a result of military service and there was no documentation of tinnitus in the service treatment records, that it was less likely than not that the tinnitus was a result of military noise exposure.  

Considering all of the evidence of record, the Board finds that the Veteran's tinnitus had its onset during his active service.  The Veteran is competent to report having tinnitus during and since his military service as noticing ringing in the ears is capable of lay observation.  Additionally, the Board finds his recollection to be credible as there is no inconsistent evidence for the history of this disability.  Probative value cannot be given to the opinion from the April 2010 VA examination that it is less likely as not that the tinnitus is related to military service because the Veteran's competent and credible reports regarding his symptomatology were not considered.  Thus, when reasonable doubt is resolved in the Veteran's favor, the record shows that he has had tinnitus during and since his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for tinnitus is warranted. 


ORDER

A 10 percent rating, and no higher, prior to January 25, 2014, and a 40 percent disability rating, but no higher, thereafter, for a lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


